UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4567
ROBERT DRUMMOND,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4915
WAKEEM BUTLER,
            Defendant-Appellant.
                                       
            Appeals from the United States District Court
      for the Western District of North Carolina, at Charlotte.
                Lacy H. Thornburg, District Judge.
                          (CR-00-233-T)

                      Submitted: January 16, 2003

                       Decided: March 26, 2003

 Before WILKINS, Chief Judge, and WIDENER and TRAXLER,
                       Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                    UNITED STATES v. DRUMMOND
                             COUNSEL

Robert L. Flax, FLAX & STOUT, Richmond, Virginia; Leslie Carter
Rawls, Charlotte, North Carolina, for Appellants. Robert J. Conrad,
Jr., United States Attorney, Thomas R. Ascik, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   In these consolidated appeals, Robert Drummond and Wakeem
Butler appeal their convictions and sentences of 132 months’ impris-
onment and 141 months’ imprisonment, respectively. Both pled guilty
without plea agreements to armed bank robbery, aiding and abetting,
in violation of 18 U.S.C. §§ 2, 2113(d) (2000), and brandishing a fire-
arm during and in relation to a crime of violence, aiding and abetting,
in violation of 18 U.S.C. §§ 2, 924(c) (2000). Drummond also pled
guilty to bank robbery, aiding and abetting, in violation of 18 U.S.C.
§§ 2, 2113(a) (2000). Butler challenges the magistrate judge’s inquiry
regarding the influence of medication at his Fed. R. Crim. P. 11 hear-
ing. Both Appellants challenge the district court’s imposition of a
two-point enhancement under U.S. Sentencing Guidelines Manual
§ 3C1.2 (2000). In No. 01-4567, Drummond has filed a motion to file
a pro se supplemental brief challenging the seven-year sentence under
his § 924(c) count. Finding no reversible error, we affirm.

   Butler contends the magistrate judge conducted an inadequate
inquiry into the potential effects of medications he was taking. Butler
did not challenge the magistrate judge’s inquiry below, therefore we
review for plain error. See United States v. Vonn, 535 U.S. 55 (2002).
When a defendant raises a question about his state of mind, the court
must conduct further inquiry into the defendant’s competence to enter
                     UNITED STATES v. DRUMMOND                        3
a guilty plea to ensure the guilty plea is knowing and voluntary.
United States v. Damon, 191 F.3d 561, 564-65 (4th Cir. 1999). Upon
Butler’s statement he was under the influence of several medications,
the magistrate judge engaged in a detailed inquiry regarding Butler’s
state of mind and requested a list of the medications he was taking.
We find the magistrate judge’s inquiry was adequate under Damon to
ensure Butler’s guilty plea was knowing and voluntary.

   Both Drummond and Butler contend the district court erred by
enhancing their guidelines ranges under USSG § 3C1.2. We review
the district court’s enhancement under § 3C1.2 for clear error. United
States v. Harrison, 272 F.3d 220, 223 (4th Cir. 2001), cert. denied,
__ U.S. __, 123 S. Ct. 162 (2002). The enhancement applies if the
defendant recklessly created a substantial risk of death or serious bod-
ily injury to another while fleeing from a law enforcement officer.
USSG § 3C1.2. We find the defendants’ conduct in fleeing the scene
of the armed robbery sufficient to merit an enhancement under an aid-
ing and abetting standard. See United States v. Chong, 285 F.3d 343,
346 (4th Cir. 2002); Harrison, 272 F.3d at 223.

   Drummond has filed a pro se motion we have construed as a
motion to file a pro se supplemental brief. We grant this motion.
Drummond argues he did not aid or abet his co-defendants’ brandish-
ing their weapons during the robbery. Drummond’s guilty plea pre-
cludes his challenge to the sufficiency of the evidence. See United
States v. Willis, 992 F.2d 489, 490-91 (4th Cir. 1993). We also reject
Drummond’s argument that his § 924(c) sentence violates Apprendi
v. New Jersey, 530 U.S. 466 (2000). See Harris v. United States, __
U.S. __, 122 S. Ct. 2406, 2414 (2002).

   We therefore grant Drummond’s motion to file a pro se supplemen-
tal brief and affirm Drummond’s and Butler’s convictions and sen-
tences. We dispense with oral argument because the facts and legal
issues are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED